Case 1:20-cv-00068-TSE-MSN Document 15 Filed 08/24/20 Page 1 of 2 PagelD# 153

IN THE UNITED STATES DISTRICT COURT F OR
THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

GEICO MARINE INSURANCE COMPANY. >» )
Plaintiff, )

)

¥. ) Civil Action No. 1:20-cy-68

)
WALTER LEE GRAVES )
Defendant. )
ORDER

On August 4, 2020, United States Magistrate Judge Michael S. Nachmanoff entered a
Report and Recommendation (the “Report”) in this case, recommending that default judgment be
entered in favor of Plaintiff Geico Marine Insurance Company and against Defendant Walter Lee
Graves,

Upon consideration of the record and J udge Nachmanoff’s Report, to which no objections
have been filed, and having found no clear error,!

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as set forth in the Report (Dkt. 14).

Accordingly,

It is hereby ORDERED that plaintiffs motion for default judgment (Dkt.11) is
GRANTED.

it is further ORDERED that Plaintiff Gcico Marine Insurance Company is entitled to the

 

See Diamond v. Colonial Life & Acc, Ins. Co., 416 F.34 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate’s report, the court “need not conduct ade novo review, but instead
must ‘only satisfy itself that therc is no clear error on the face of the record in order to accept the
recommendation.””).

1
Case 1:20-cv-00068-TSE-MSN Document 15 Filed 08/24/20 Page 2 of 2 PagelD# 154

following declaration:

Plaintiffhas no obligation to provide hull insurance under Policy No. BUS6251742

to Defendant Walter Lee Graves for any damages, losses, and/or expenses resulting

fom the allision of defendant’s vessel in Lake Lanier, Georgia on September 20,

It is further ORDERED that default judgment is entered against Defendant Walter Lee
Graves, and in favor of Plaintiff in a total amount of $ 15,389.91, which consists of 3} $10,120.92
insurance coverage paid to defendant; and (ii) $5,269.00 paid to two-third party vendors who made
repairs to defendant’s vessel.

The Clerk of the Court is directed to enter Rule $8 judgment against Defendant Walter Lee
Graves and in favor of Plaintiff Geico Marine Insurance Company in the amount of $15,389.92.

| The Clerk is further directed to provide a copy of this Order to all counsel of record, and
to place this matter among the ended causes.

Alexandria, Virginia
August 24, 2020

 
